UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

ABDUL ALI KARIM-RASHID, a/k/a Vincent
Delgado, a/k/a Anthony Salgado, formerly
known as Antonio Salgado, Jr.,

                                  Plaintiff,

      vs.                                                     9:18-CV-495
                                                              (TJM/DEP)

T. LaVALLEY, et al.,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge



                                  DECISION & ORDER

      The Court referred this pro se civil action, brought pursuant to 42 U.S.C. § 1983, to

Magistrate Judge David E. Peebles for a Report-Recommendation pursuant to 28 U.S.C.

§ 636(b) and Local Rule 72.3(c). The case is one of a series of cases filed by the

Defendant concerning the conditions of his confinement in various New York State

prisons.

      Magistrate Judge Peebles’ Report-Recommendation, dkt. # 82, issued on

December 20, 2018, recommends that Defendant’s motion to dismiss for failure to

prosecute be granted with prejudice. Magistrate Judge Peebles finds that–despite a

warning from the Court about the consequences of failing to appear–Plaintiff without a

valid excuse failed to appear for his scheduled deposition. Defendants, Magistrate Judge

                                               1
Peebles found, were prejudiced by this delay and would be further prejudiced by an

additional delay. Given Plaintiff’s failure to respond to Defendants’ motion, Magistrate

Judge Peebles also concluded that lesser sanctions would be ineffective. He therefore

recommends dismissal of the case with prejudice.

      No party objected to the Report-Recommendation, and the time for such objections

has passed. After examining the record, this Court has determined that the Report-

Recommendation is not subject to attack for plain error or manifest injustice and the Court

will accept and adopt the Report-Recommendation for the reasons stated therein.

      Accordingly,

      The Report-Recommendation of Magistrate Judge Peebles, dkt. # 82, is hereby

ACCEPTED and ADOPTED. Defendant’s motion to dismiss, dkt. # 79, is hereby

GRANTED, and Plaintiff’s Amended Complaint is DISMISSED with prejudice. The Clerk

of Court is directed to CLOSE the case.



IT IS SO ORDERED.

Dated: April 10, 2019




                                             2
